                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

TAMERA S. LECHNER, Individually, on
behalf of the Mutual of Omaha 401(k) Long-
Term Savings Plan and on behalf of a class                      8:18CV22
of all those similarly situated; et. al;

                     Plaintiffs,                                 ORDER

      vs.

MUTUAL   OF  OMAHA     INSURANCE
COMPANY, UNITED OF OMAHA LIFE
INSURANCE COMPANY, and JOHN DOES
1-50,

                     Defendants.


       The parties have scheduled mediation to be held in January of 2020. They
request an order extending discovery and related briefing deadlines to allow them
sufficient time to diligently pursue this case and engage in mediation, explaining
mediation could potentially resolve the matter before it progresses to the next stages of
discovery. (Filing No. 80).

       Upon consideration, and after conferring with counsel,

       IT IS ORDERED:

       1)     All deadlines in this case are stayed pending further order of the court.

       2)     A telephonic conference with the undersigned magistrate judge will be
              held on January 28, 2020 at 10:00 a.m. to discuss the outcome of the
              parties’ mediation and, if necessary, further case progression deadlines.
              This conference will be cancelled if prior to the conference, the parties
              advise the court that the case is settled. Counsel shall use the
              conferencing instructions assigned to this case, (see Filing No. 57), to
              participate in the call.

       October 6, 2019.
                                                 BY THE COURT:
                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
